Title: From Thomas Jefferson to James Maxwell, 16 December 1790
From: Jefferson, Thomas
To: Maxwell, James



Dear Sir
Philadelphia Dec. 16. 1790.

Having desired that some part of my furniture should come from Paris immediately to Virginia I took the liberty of desiring Mr. Short to consign it to you. I now learn by a letter from Monsr. La Motte merchant at Havre that he has shipped them on board the John Capt. Bushnell bound for Norfolk, where I suppose them arrived, as his letter purports to come by the same vessel. There should be six packages, the numbers and contents of which I shall state at the end of this letter. They are subject to no duty, as being a part of my furniture, the residue of which, 78. packages in number came here and were duty free. La Motte does not say where the freight was to be paid. If in America, I will pay it on sight on your draft or the captain’s. I must trouble you to forward them to Richmond to Mr. James Brown merchant there, who will pay the river freight for them.
Permit me at the same time to ask you to procure for me 3. or 4. casks of the best Hughes’s crab cyder, such as may do honour to our country, which is famed for that article; and to forward it to me here at the season you think best, either in casks or bottled as shall be best for the liquor. Your draught on me for the amount  shall be paid on sight. I believe there are very frequent vessels coming here from Norfolk. I am with great esteem Dear Sir your most obedt. humble servt.,

Th: Jefferson

